DETAILED ACTION
Claims 1-13 are pending, and claims 1-9 are currently under review.
Claims 10-13 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-9, in the reply filed on 9/28/2021 is acknowledged.  The traversal is on the ground(s) that unity of invention exists in view of the amendments submitted 9/28/2021.  This is not found persuasive because it is noted that unity of invention is determined with respect to the independent claims.  See MPEP 1850(II).  Thus, the instant amendments merely require a shared technical feature as previously explained, including the additional limitations of a maximum carbon content of 0.01 weight percent and Wsa value.  However, this feature is not special because it does not distinguish over the prior art as will be shown in the rejection sections below.  Thus, unity of invention is still determined to be lacking in view of the below rejections.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or 

Response to Amendment
The amendment filed 9/28/2021 has been entered. Claims 1-13 remain(s) pending in the application.

Claim Interpretation
The recitation of ultra-low carbon (ULC) is interpreted to merely refer to a carbon content of up to 0.01 weight percent as further defined in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the phrase "in particular for body shell sheets…" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner interprets the aforementioned 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites that the coating contains “0.2 to 8 weight percent magnesium and/or aluminum”.  It is unclear whether this specifically requires either: 1) a sum of magnesium and/or aluminum is 0.2 to 8 weight percent, or 2) each of magnesium and/or aluminum is included in an amount of 0.2 to 8 weight percent.  The examiner interprets the instant claim to be met by either interpretation.  It is noted that dependent claim 6 further limits the amounts of magnesium and aluminum, and is therefore considered to be reasonably definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarnts et al. (US 2020/0040424).
Regarding claim 1, Aarnts et al. discloses a method for producing steel sheets [abstract]; wherein said method includes the step of casting a bake hardenable steel having a composition including C up to 0.007 weight percent and Nb from 0.03 to 0.3 weight percent [0018, 0044, 0047, 0060], setting a Wsa value to be less than or equal to 0.35 micrometers [0016], and then performing 
Alternatively, although Aarnts et al. does not expressly teach a specific step of casting, the examiner submits that it would have been obvious to provide a steel sheet from a melt by casting because casting is a conventional, commonly known step in steelmaking processes, wherein one of ordinary skill would have recognized the steps of melting and pouring to have naturally flowed from conventional casting processes (ie. melting and pouring steel into a desired shape to be further worked).
Regarding claims 2-3, Aarnts et al. discloses the method of claim 1 (see previous).  Aarnts et al. further teaches a steel composition as seen in table 1 below [0018-0038].  The examiner notes that the overlap between the disclosed steel composition of Aarnts et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 2 (wt.%)
Claim 3 (wt.%)
Aarnts et al. (wt.%)
C
0.001 – 0.01
0.001 – 0.01
0 – 0.007
Si
0.01 – 0.7
0.01 – 0.7
0 – 0.5
Mn
0.02 – 1.5
0.02 – 1.5
0 – 1.2

0 – 0.15
0 – 0.15
0 – 0.15
S
0 – 0.05
0 – 0.05
0.003 – 0.045
Al
0.015 – 1
0.015 – 1
0 – 0.1
Nb
0.011 – 0.15
0.011 – 0.15
0.03 – 0.3
Ti
0.01 – 0.2
0.01 – 0.2
0.06 – 0.6
B (optional)
0 – 0.01
0 – 0.01
0 – 0.0015
V (optional)
0 – 0.4
0 – 0.4
0 – 0.01
Zr (optional)
0 – 0.4
0 – 0.4
0
Hf (optional)

0 – 0.5
0
W (optional)

0 – 0.5
0
Ta (optional)

0 – 0.5
0
Fe & Impurities
Balance
Balance
Balance


Regarding claims 4-6, Aarnts et al. discloses the method of claim 1 (see previous).  Aarnts et al. further teaches that the hot dip galvanizing obtains a Zn-Al-Mg coating containing 0.2 to 3 weight percent Al and 0.2 to 3 weight percent Mg [0068].  The examiner notes that the overlap between the coating composition of Aarnts et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that hot dip galvanizing includes dipping the steel material into a molten bath of Zn-Al-Mg alloy as would have been recognized by one of ordinary skill, which reasonably meets the claimed limitation of “applying…while molten”.  
Regarding claim 7, Aarnts et al. discloses the method of claim 1 (see previous).  Aarnts et al. further teaches that the temper rolling is performed with rolls having a surface roughness of 0.5 to 4 micrometers [0078].  The examiner notes that the overlap between the roughness of Aarnts et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarnts et al. (US 2020/0040424) in view of Yoshinaga et al. (US 2002/0197508).
Regarding claim 8, Aarnts et al. discloses the method of claim 1 (see previous).  Aarnts et al. does not expressly teach a dressing ratio as claimed.  Yoshinaga et al. discloses a method of manufacturing low C, cold rolled steels sheets having good bake hardenability [abstract]; wherein a final skin pass rolling is performed at a reduction of 2% or less in order to obtain a desired shape and avoid excessive load on the rolling facilities [0076].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Aarnts et al. by specifying a final temper rolling (skin pass rolling) ratio of less than 2% to obtain a desired shape and avoid excessive load on the rolling facilities.
Regarding claim 9, Aarnts et al. discloses the method of claim 1 (see previous).  Aarnts et al. does not expressly teach a heating rate as claimed.  Yoshinaga et al. discloses a method of manufacturing low C, cold rolled steels sheets having good bake hardenability [abstract]; wherein a lower heating rate for annealing after cold rolling is set to be 10 degrees C per second in order to control AlN precipitation [0042-0044, 0084, 0086].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Aarnts et al. by specifying .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarnts et al. (US 2020/0040424) in view of Kami et al. (US 7,067,023).
Regarding claim 9, Aarnts et al. discloses the method of claim 1 (see previous).  Aarnts et al. does not expressly teach a heating rate as claimed.  Kami et al. discloses a method of manufacturing galvanized, cold rolled, bake hardenable steel sheets [abstract]; wherein said method includes annealing between cold rolling and galvanization, said annealing including a heating rate of 1 to 20 degrees C per second to desirably control precipitation [col.17 ln.60 to col.18 ln.16].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Aarnts et al. by specifying a heating rate for annealing of 1 to 20 degrees C in order to desirably control precipitation.  The examiner notes that the heating rate range of Kami et al. overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckelmann et al. (US 6,162,308) alone or alternatively in further view of Blumenau et al. (US 2017/0306430).
Regarding claim 1, Heckelmann et al. discloses a method for producing bake hardenable steel sheets [abstract, col.1 ln.7-19, table3]; wherein said method includes the steps of casting a steel composition having C in an amount of 0.01 to 0.08 weight percent and Nb in an amount of 0.01 to 0.04 weight 
Heckelmann et al. does not expressly teach a Wsa value as claimed.  However, the examiner notes that the claimed Wsa value is merely obtained by controlling the Nb amount to be above 0.01 weight percent [0018-0019, 0040-0042, fig.3, 6 spec.].  Since Heckelmann et al. discloses an amount of Nb greater than 0.01 weight percent as disclosed above, anticipatory or overlapping Wsa values would have been expected to be present or would have naturally flowed from the steel of Heckelmann et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.  
Alternatively, Heckelmann et al. does not expressly teach a Wsa value as claimed.  Blumenau et al. discloses a cold rolled steel having good paintability [abstract]; wherein it is known to control Wsa values to be less than or equal 0.35 micrometers by controlling steel surface roughness to achieve good paint gloss properties [0007, 0045].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Heckelmann et al. by controlling a Wsa value to be less than or equal to 0.35 micrometers to obtain good paint gloss properties.
Regarding claims 2-3, the aforementioned prior art discloses the method of claim 1 (see previous).  Heckelmann et al. further teaches a steel composition as seen in table 2 below [0018-0038].  The examiner notes that the overlap between the disclosed steel composition of Aarnts et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 2.
Element (wt.%)
Claim 2 (wt.%)
Claim 3 (wt.%)
Heckelmann et al. (wt.%)
C
0.001 – 0.01
0.001 – 0.01
0.01 – 0.08
Si
0.01 – 0.7
0.01 – 0.7
0 – 0.6
Mn
0.02 – 1.5
0.02 – 1.5
0.1 – 0.8
P
0 – 0.15
0 – 0.15
0 – 0.08
S
0 – 0.05
0 – 0.05
0 – 0.02
Al
0.015 – 1
0.015 – 1
0.015 – 0.08
Nb
0.011 – 0.15
0.011 – 0.15
0.01 – 0.04
Ti
0.01 – 0.2
0.01 – 0.2
0.01 – 0.04
B (optional)
0 – 0.01
0 – 0.01
0
V (optional)
0 – 0.4
0 – 0.4
0 – 0.15
Zr (optional)
0 – 0.4
0 – 0.4
0
Hf (optional)

0 – 0.5
0
W (optional)

0 – 0.5
0
Ta (optional)

0 – 0.5
0
Fe & Impurities
Balance
Balance
Balance


Regarding claim 4, the aforementioned prior art discloses the method of claim 1 (see previous).  Heckelmann et al. further teaches zinc coating by hot dip galvanization [col.5 ln.1-9].  The examiner notes that hot dip galvanizing includes dipping the steel material into a molten bath of Zn-Al-Mg alloy as would have been recognized by one of ordinary skill, which reasonably meets the claimed limitation of “applying…while molten”.
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  Blumenau et al. further teaches that final temper rolling can be performed with rolls having a roughness of 1 to 2.5 micrometers in order to optimize painting properties [0106].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Heckelmann et al. by specifying a temper roll roughness in order to optimize painting properties as disclosed by Blumenau et al.
Regarding claim 8, the aforementioned prior art discloses the method of claim 1 (see previous).  Heckelmann et al. further teaches a skin pass rolling reduction of 1.8% [col.5 ln.1-9].
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckelmann et al. (US 6,162,308) alone or in view of Blumenau et al. (US 2017/0306430) as applied to claim 4 above, and further in view of Schurz et al. (2010, Chemistry of corrosion products on Zn-Al-Mg alloy coated steel).
Regarding claims 5-6, the aforementioned prior art discloses the method of claim 4 (see previous).  As stated previously, Heckelmann et al. further teaches zinc coating [col.5 ln.1-9]; however the aforementioned prior art does not .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckelmann et al. (US 6,162,308) alone or in view of Blumenau et al. (US 2017/0306430) as applied to claim 1 above, and further in view of either one of Yoshinaga et al. (US 2002/0197508) or Kami et al. (US 7,067,023).
Regarding claim 9, the aforementioned prior art dislcoses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach a heating rate as claimed.  However, this feature would have been obvious in view of the prior art.  Specifically, Yoshinaga et al. discloses a method of manufacturing low C, cold rolled steels sheets having good bake hardenability [abstract]; wherein a lower heating rate for annealing after cold rolling is set to be 10 degrees C per second in order to control AlN precipitation [0042-0044, 0084, 0086].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by specifying heating rate to 
Alternatively, Kami et al. discloses a method of manufacturing galvanized, cold rolled, bake hardenable steel sheets [abstract]; wherein said method includes annealing between cold rolling and galvanization, said annealing including a heating rate of 1 to 20 degrees C per second to desirably control precipitation [col.17 ln.60 to col.18 ln.16].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by specifying a heating rate for annealing of 1 to 20 degrees C in order to desirably control precipitation.  The examiner notes that the heating rate range of Kami et al. overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-9 of copending Application No. 16/486,607 (reference application). Although the claims at issue are not the only differences between the instant claims and co-pending claims are the recitations of a bake hardening steel and molten zinc coating as instantly recited vs. an interstitial free steel and electrolytically deposited zinc coating as recited in the co-pending claims.  The examiner notes that any similar steel composition, including the composition of the co-pending claims, would be entirely capable of being bake hardened.  Furthermore, electrolytical deposition of zinc coating appears to be an obvious variant of hot dip galvanizing as both mechanisms serve a similar purpose of forming a zinc coating onto steel.  Furthermore, any ranges disclosed by the co-pending claims overlap those of the instant claims, which is prima facie obviousness.  See MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/486,613 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the instant claims and co-pending claims is the recitations of a bake hardening steel as instantly recited vs. an interstitial free steel as recited in the co-pending claims.  The examiner notes that any similar steel composition, including the composition of the co-pending claims, would be entirely capable of being bake hardened.  Furthermore, any ranges disclosed by the co-pending claims overlap those of the instant claims, which is prima facie obviousness.  See MPEP 2144.05(I).


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734